DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/964,595 filed on 07/23/2020.
Claims 1-12 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. PCT/JP2018/039869, filed on 10/26/2018 and priority under 35 U.S.C. 119 (e) to Provisional Application No.: 62/627,552, filed on 02/07/2018, respectively.  
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/23/2020 and 08/23/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “a readout control unit that executes”, “an analog-to-digital conversion unit that converts”, and “a storage unit that stores” in claims 1-11.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-9 and 11, claims 1-9 and 11 recite “a readout control unit that executes”, and “an analog-to-digital conversion unit that converts”.  The aforementioned claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear link or association between the structure and the function can be found in the specification. As a result, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-2, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 2018/0115723; Hereinafter “Takayanagi”) in view of Shen-Orr et al. (US 2014/0143883; Hereinafter “Shen-Orr”).
Regarding claim 1, Takayanagi teaches a control device comprising: a device unit that has regularly arranged analog devices (Takayanagi: Para. [0003], For readout, the mainstream type is the column parallel output type that performs selects a certain row in a pixel array and simultaneously reads the pixels out to a column output direction. [pixel array meets analog device]); and 
(Takayanagi: Para. [0067], Where such a white flaw will appear in the pixel array cannot be determined unless actually creating the array. In addition, it has reproducibility. For this reason, this can be regarded as information unique to an individual array. Therefore, in the present embodiment, as the fluctuation information PFLC of the pixels PXL, use is made of the leak current and position information to generate the unique key KY. For example, as shown in FIGS. 6A and 6B, it is possible to generate the unique key KY by using the locations of occurrence (positions of occurrence) and number of white flaws as the unique information. In the present embodiment, this information is used as the unique key for encryption processing applying the PUF (physically unclonable function) technique used in the security field. Para. [0074], [0079], [0080])
Takayanagi does not explicitly teach a second readout that does not generate unique information for the device unit.
In an analogous art, Shen-Orr teaches a first readout that generates unique information for the device unit and a second readout that does not generate unique information for the device unit (Shen-Orr: Para. [0031], In an alternative embodiment, the dummy values provided by dummy data generator 28 may be used in subsequent operations of circuit 20. For example if the dummy values are random, logic 26 may read them in alternation with the secret values from secret data source 22 and may use the random values in cryptographic operations, as are known in the art.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shen-Orr with the system and method of Takayanagi to include a second readout that does not generate unique information for the device unit because this functionality enables effective masking of side channel information when unique and non-unique read sequences are effectuated thereby enhancing security from adversaries attempting to read unique data such as a key or device ID (Shen-Orr: Para. [0031]). 
Regarding claim 2, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 1, wherein the readout control unit obtains a mixture of (Shen-Orr: Para. [0027], Alternatively, the secret data source may comprise any other circuit element that receives or computes a secret value for loading into register 24. When register 24 receives a control signal indicating that a secret value is to be read into the register, a suitable switching element, such as a multiplexer 30, is activated by a "select" signal to read in the secret value from source 22 and a dummy value from dummy data generator 28 in succession. The control signal to register 24 may comprise assertion of a read request line from logic 26, for example, or a signal asserted by a controller or other processor (not shown).[position of readout changed from location of secret data to location of dummy data]).
Regarding claim 4, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 1, wherein the readout control unit obtains a mixture of the first readout and the second readout on a basis of randomly generated random information (Takayanagi: Para. [0097], Further, in the present embodiment, for example, the vertical scanning circuit 30, readout circuit 40, and timing control circuit 60 which configure the reading part 90 can change the order of row reading for reading out the pixel signals from the pixel portion 20 at random. Para. [0098], FIG. 15 is a diagram for explaining why the order of row reading for reading out the pixel signals from the pixel portion can be changed at random. Shen-Orr: Para. [0014], The dummy value may include a non-constant value, such as a random value or a string of alternating bits. Alternatively, the dummy value may include an inverse of the secret value. Para. [0024], [0031], [0035] Para. [0033]).
Regarding claim 5, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, wherein the readout control unit determines a position of readout from the device unit on a basis of the random information (Takayanagi: Para. [0097], Further, in the present embodiment, for example, the vertical scanning circuit 30, readout circuit 40, and timing control circuit 60 which configure the reading part 90 can change the order of row reading for reading out the pixel signals from the pixel portion 20 at random. [different row at random meets change in position of readout limitation]).
Regarding claim 6, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, wherein the readout control unit determines the number of times of the second readout from the device unit on a basis of the random information (Shen-Orr: Para. [0029], multiple different dummy values may be read successively into register 24 each time a secret value is read in. Para. [0033]).
Regarding claim 7, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, wherein the readout control unit determines a timing of the first readout from the device unit on a basis of the random information (Shen-Orr: Para. [0006], The memory unit is in a non-operational state during at least a first amount of time, after which a condition under which the memory unit operates changes, thereby causing the memory unit to enter an operational state. After waiting for a second amount of time, at least a second condition under which the memory unit operates is changed, thereby causing the memory unit to enter the non-operational state. Para. [0029], When register 24 has loaded the secret value and sufficient time has elapsed for the data to settle in the register, a "valid" signal to logic 26 is asserted, indicating that data are available for readout from the register. To reduce latency in delivery of the secret value, the dummy value may be delivered to and held by the register only while the register is in the invalid state, i.e., while the valid signal is deasserted. For example, multiplexer 30 may read the dummy value into register 24 for a short period immediately prior to reading in the secret value, which then overwrites the dummy value before the register becomes valid. (As long as the dummy value is not used by subsequent circuit elements, it need never actually be stable in register 24.) Para. [0033]).
Regarding claim 9, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, wherein the random information is generated before processing of generating the unique information (Shen-Orr: Para. [0033], A toggling circuit, such as a flip-flop 40, generates an output that changes from 0 to 1 and vice versa each time it is triggered by a clock input (which may be provided by the falling edge of the "data valid" signal of register 24, for example). In this case, a dummy value 42 output by generator 28 will comprise a string of alternating bits, with 0 and 1 successively inserted into all bits of the dummy value. As a result, the probably of any given bit undergoing a transition in register 24 (and thus producing a side-channel signal) each time a secret value is loaded will be very close to 50%, regardless of the secret value, so that no meaningful data can be extracted by integrated side-channel analysis.).
Regarding claim 10, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, further comprising a storage unit that stores at least one of parameters of a function for generating the random information (Shen-Orr: Fig. 1, Fig. 4, Para. [0014], The dummy value may include a non-constant value, such as a random value or a string of alternating bits. Para. [0035], In this case, a random number generator (RNG) 48 provides bit values to generate a dummy value 50.).
Regarding claim 11, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 1, wherein the readout control unit executes the first readout only once during a read interval (Takayanagi: Para. [0067], Where such a white flaw will appear in the pixel array cannot be determined unless actually creating the array. In addition, it has reproducibility. For this reason, this can be regarded as information unique to an individual array. Therefore, in the present embodiment, as the fluctuation information PFLC of the pixels PXL, use is made of the leak current and position information to generate the unique key KY. For example, as shown in FIGS. 6A and 6B, it is possible to generate the unique key KY by using the locations of occurrence (positions of occurrence) and number of white flaws as the unique information. In the present embodiment, this information is used as the unique key for encryption processing applying the PUF (physically unclonable function) technique used in the security field. Para. [0074], [0079], [0080]).
Regarding claim 12, claim 12 is rejected under the same rational as claim 1.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 2018/0115723; Hereinafter “Takayanagi”) in view of Shen-Orr et al. (US 2014/0143883; Hereinafter “Shen-Orr”) and further in view of Kim et al. (US 2017/0104949; Hereinafter “Kim”).
Regarding claim 3, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 1, further comprising an analog-to-digital conversion unit that converts an analog value output from the device unit to a digital value (Takayanagi: Para. [0054], The readout circuit 40 can be configured to include a correlated double sampling (CDS) circuit and/or ADC (analog/digital converter: AD converter)). 
Takayanagi, in combination with Shen-Orr, does not explicitly teach wherein the readout control unit obtains a mixture of the first readout and the second readout by changing a setting of the analog-to-digital conversion unit.  
In an analogous art, Kim teaches wherein the readout control unit obtains a mixture of the first readout and the second readout by changing a setting of the analog-to-digital conversion unit (Kim: Para. [0093], That is, referring to Equation 6, the ADC 140 may output the digital signal of ΔV.sub.PGA. A comparator circuit may be used for the ADC 140 and an offset voltage (V.sub.OFF2) may be generated by the comparator so the ADC 140 may perform an auto zeroing operation for removing the offset voltage from the digital output of the image sensor. When the ADC 140 does not perform the CDS and the auto zeroing operation, the digital output of the image sensor may include an offset voltage (V.sub.OFF1) of the PGA circuit 300 and an offset voltage (V.sub.OFF2) of the comparator. An example method for acquiring column FPN from an image sensor will now be described with reference to FIG. 4 to FIG. 8.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the system and method of Takayanagi and Shen-Orr to include wherein the readout control unit obtains a mixture of the first readout and the second readout by changing a setting of the analog-to-digital conversion unit because this functionality enables determination and extraction of unique data by utilizing noise filtering via toggling ADC settings and then certifying the fixed pattern noise (Kim: Para. [0005]). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 2018/0115723; Hereinafter “Takayanagi”) in view of Shen-Orr et al. (US 2014/0143883; Hereinafter “Shen-Orr”) and further in view of Okura et al. (US 2020/0288078; Hereinafter “Okura”).
Regarding claim 8, Takayanagi, in combination with Shen-Orr, teaches the control device according to claim 4, further comprising an analog-to-digital conversion unit that converts an analog value output from the device unit to a digital value (Takayanagi: Para. [0054], The readout circuit 40 can be configured to include a correlated double sampling (CDS) circuit and/or ADC (analog/digital converter: AD converter)). 
Takayanagi, in combination with Shen-Orr, does not explicitly teach wherein the readout control unit determines a setting of the analog-to-digital conversion unit on a basis of the random information.  
In an analogous art, Okura teaches wherein the readout control unit determines a setting of the analog-to-digital conversion unit on a basis of the random information (Okura: Para. [0159], when a random number is generated in the second true random number generation mode MTRG2, the read-out signal read out from the column signal processing part 400 of the reading part 90 includes the output signal from the ADC 41 observed while no read-out signal is input from the pixel PXL and no output is input from the amplifier 42, or the output signal from the ADC 41 observed while the output is input from the amplifier 42. Para. [0114]-[0123]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Okura with the system and method of Takayanagi and Shen-Orr to include wherein the readout control unit determines a setting of the analog-to-digital conversion unit on a basis of the random information because this functionality enables accomplishment of security functions by extracting pixel variations and utilizing the extracted variations as unique information without the addition of extra circuits (Okura: Para. [0007]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437